Exhibit 10.1

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

SETTLEMENT AND LICENSE AGREEMENT

This SETTLEMENT AND LICENSE AGREEMENT (this “Agreement”) is made as of
February 22, 2012, by and between Depomed, Inc. (“Depomed”), a California
corporation having its principal place of business at 1360 O’Brien Drive, Menlo
Park, CA 94025, and Santarus, Inc. (“Santarus”), a Delaware corporation having
its principal place of business at 3721 Valley Centre Drive, Suite 400, San
Diego, CA 92130, on the one hand, and each of Lupin Pharmaceuticals, Inc., a
Virginia corporation having its principal place of business at 111 South Calvert
Street 21st floor, Harborplace Tower, Baltimore, MD 21202, and Lupin Limited, an
Indian corporation having its principal place of business at B/4 Laxmi Towers,
Bandra Kurla Complex, Bandra (E), Mumbai 400 051 India (collectively, “Lupin”),
on the other hand (each a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, Depomed and Lupin are parties to a good faith patent infringement
litigation captioned, Depomed, Inc., v. Lupin Pharmaceuticals, Inc. et al. (Case
4:09-cv-05587-PJH) pending in the United States District Court for the Northern
District of California before the Honorable Phyllis J. Hamilton (the
“Litigation”);

WHEREAS, Glumetza® brand metformin tablets (500 mg and 1000 mg dosages) are
manufactured and marketed under Santarus’ New Drug Application (“NDA”)
No. 021748, as amended, supplemented or replaced (the “Depomed Products”);

WHEREAS, Depomed has obtained patents issued by the U.S. Patent and Trademark
Office containing claims covering the Depomed Products;

WHEREAS, on July 27, 2009, Lupin filed Abbreviated New Drug Application
No. 91-664 with the Food and Drug Administration (the “FDA”), which contained a
certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Lupin’s p(IV)
certification”), seeking approval to market generic versions of 500 mg and 1000
mg tablets of metformin products before the expiration of the Depomed Patents
(as hereinafter defined);

WHEREAS, in response to Lupin’s p(IV) certification, Depomed lawfully commenced
the Litigation and asserted infringement of the Depomed Patents in good faith;

WHEREAS, the Parties wish to fully and finally settle the Litigation upon the
terms and subject to the conditions set forth below;

WHEREAS, settlement of the Litigation will permit the Parties to avoid the
substantial costs, uncertainty and risk involved with prolonged
patent-infringement litigation, trial and appeal; and

WHEREAS, settlement of the Litigation will permit the management of the Parties
to refocus on running their respective companies rather than devoting
substantial time and resources to the Litigation;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.1. Certain Defined Terms. The following terms, when used with initial
capital letters, shall have the meanings set forth below:

“’280 Patent” means United States Patent No. 6,635,280.

“’475 Patent” means United States Patent No. 6,340,475.

“’962 Patent” means United States Patent No. 6,488,962.

***

“Affiliate” means any entity controlling, controlled by or under common control
with a Party, but only as long as such control continues, where “control” means:
(i) the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, or the right to vote for or appoint a majority of the
board of directors or other governing body of such entity; or (ii) the power to
directly or indirectly direct or cause the direction of the management and
policies of such entity by any means whatsoever.

“Authorized Generic” means a metformin product that is sold in the Territory
pursuant to NDA No. 021748 (including any supplements or amendments thereto),
but not under the Glumetza® trademark.

“Depomed Patents” means, collectively, the ‘280 Patent, the ‘475 Patent, and the
‘962 Patent, together with all reissues, reexaminations, continuations,
continuations-in-part, divisionals, and patent and regulatory extensions
thereof.

***

“Effective Date” has the meaning set forth in Section 6.8(e).

“Execution Date” shall be the date representatives from all the Parties execute
and deliver this Agreement.

“Final Court Decision” means a decision of a United States Court from which no
appeal has been or can be taken, other than a petition to the Supreme Court for
a review of certiorari.

“Generic Equivalent” means a pharmaceutical product that has received FDA
approval for marketing in the Territory pursuant to an abbreviated new drug
application (“ANDA”) (or equivalent regulatory mechanism) as a generic,
therapeutic equivalent to the Depomed Products.

***

“License Effective Date” means February 1, 2016.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 2 -



--------------------------------------------------------------------------------

“Licensed Products” means Lupin’s ANDA Products.

“Losses” means all pending and potential claims, demands, all manner of actions,
causes of action, suits, debts, liabilities, losses, damages, attorneys’ fees,
costs, expenses, judgments, settlements, interest, punitive damages and other
damages or costs of whatever nature, whether known or unknown, pending or
future, certain or contingent.

“Lupin’s ANDA Products” means the products that are the subject of Lupin’s ANDA,
as amended, supplemented or replaced.

“Lupin’s ANDA” means ANDA No. 91-664, filed with the FDA on July 27, 2009, as
amended, supplemented or replaced.

“Market”, “Marketed” and “Marketing” mean to offer to sell or sell a
pharmaceutical product; provided, however, “Market”, “Marketed” and “Marketing”
do not include: (a) engaging in discussions with potential customers to make
them aware of the upcoming availability of products any earlier than *** prior
to availability of the products; or (b) importing products into the Territory
starting any earlier than *** prior to their availability so as to have
sufficient quantities of inventory of product.

“Orange Book” means the FDA’s publication Approved Drug Products with
Therapeutic Equivalence Evaluations (or any successor publication thereto).

***

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, governmental authority, or other entity or
organization.

“Proceeding” means any administrative, judicial or legislative action, audit,
litigation, investigation, suit or other proceeding in any tribunal.

“Territory” means the United States of America and its territories and
possessions, including the Commonwealth of Puerto Rico.

“Third Party” means any Person other than Depomed, Santarus, Lupin, their
Affiliates, and their subsidiaries.

ARTICLE 2

SETTLEMENT AND RELEASE

Section 2.1.Mutual Release. Upon the terms and subject to the conditions of this
Agreement and the Consent Injunction and Dismissal Order (attached as Exhibit
A), each Party, on behalf of itself and its Affiliates and subsidiaries hereby
releases, acquits and forever discharges the other Party and its Affiliates and
subsidiaries, and their respective directors, officers, employees, agents,
representatives, suppliers, customers, distributors, marketing partners, heirs,
assigns, predecessors and successors (“Related Parties”) from any and all Losses
arising out of, derived from, predicated upon or relating to infringement of the
Depomed Patents or any other patent that Depomed or Santarus or any of their
Affiliates or subsidiaries owns, or

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 3 -



--------------------------------------------------------------------------------

will own, or controls or licenses, or will control or license, in whole or in
part, that is, or could be alleged to be, infringed by the Licensed Products,
and the actions underlying the Litigation, or otherwise related to the Lupin
ANDA or Lupin’s ANDA Products. Notwithstanding the foregoing, nothing in this
Agreement shall prevent or impair the right of either Party to bring a
Proceeding in court or any other forum for breach of this Agreement (including,
without limitation, any claim for infringement of any intellectual property
based upon activities that are not the subject of the license granted hereunder)
or any representation, warranty or covenant herein. Notwithstanding the
foregoing, the releases provided herein shall not apply to products other than
Lupin’s ANDA Products that are the subject of the Lupin ANDA, and nothing in
this Agreement shall prevent or impair the right of Lupin to challenge the
infringement, validity and/or enforceability of the Depomed Patents in any
Proceeding involving future Lupin products other than Lupin’s ANDA Products that
are the subject of the Lupin ANDA.

Section 2.2. Final Dismissal of Patent Litigation. The Parties agree to the
entry of the Consent Injunction and Dismissal Order attached hereto as Exhibit
A. To effectuate this final settlement, by no later than the first
(1st) business day following the Effective Date, the Parties shall cause the
Consent Injunction and Dismissal Order attached hereto as Exhibit A (each Party
acknowledging that the approval of the court is required in order to make such
Consent Injunction and Dismissal Order effective) to be filed with the United
States District Court for the Northern District of California and shall take all
other necessary actions to obtain the settlement and dismissal of the
Litigation.

Section 2.3. Patent Validity and No Challenge.

(a) Lupin acknowledges and agrees for itself and its Affiliates that ***.

(b) Lupin for itself and its Affiliates, agrees: (i) not to challenge and not to
assist others, whether directly or indirectly, in challenging the validity,
enforceability, or patentability of the Depomed Patents in conjunction with the
Lupin ANDA Products or any other Generic Equivalent; and (ii) not to assert that
the Lupin ANDA Products or any other Generic Equivalent would not infringe the
Depomed Patents, in any court or administrative agency having jurisdiction to
consider the issue. Nothing herein will prevent Lupin or its Affiliates from
responding to subpoenas from courts or administrative agencies. Notwithstanding
the foregoing, nothing herein shall prevent or impair the right of Lupin to
challenge the infringement, validity and/or enforceability of the Depomed
Patents in any Proceeding involving future Lupin products other than Lupin’s
ANDA Products that are the subject of the Lupin ANDA and any Generic Equivalent.

(c) Nothing herein shall be construed as an admission or waiver as to any
factual or legal matter by any Party or their Affiliates with respect to any
jurisdiction outside of the Territory.

Section 2.4. Mutual Agreements. Each Party acknowledges and agrees that:

It may have sustained Losses that are presently unknown and unsuspected, and
that such Losses might give rise to Losses in the future. Nevertheless, each
Party acknowledges and agrees that this Agreement has been negotiated and agreed
upon, notwithstanding the existence of such possible Losses, all of which have
been hereby released under Section 2.1 hereof.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 4 -



--------------------------------------------------------------------------------

If any fact relating to this Agreement or the Litigation now believed to be true
is found hereafter to be other than, or different from, that which is now
believed, each Party expressly assumes the risk of such difference in fact and
agrees that this Agreement shall be, and will remain, effective notwithstanding
any such difference in fact, subject to each Party’s right to bring a Proceeding
for a breach of any representation, warranty or covenant herein.

This Agreement may be pleaded as a full and complete defense to, and used as a
basis for injunction against, any Proceeding that may be instituted, prosecuted
or attempted in breach hereof.

Section 2.5. ***

ARTICLE 3

LICENSE

Section 3.1. License Grant. Effective upon the License Effective Date, Depomed
hereby grants to Lupin, and Santarus hereby consents to and authorizes the grant
to Lupin of, a fully paid up, royalty free, non-exclusive (except as otherwise
provided herein) license with respect to the Depomed Patents, with the right to
grant sublicenses to Affiliates, (i) to make, have made, use, promote, offer to
sell, sell, import, or otherwise dispose of Licensed Products in or for the
Territory, and (ii) to make and have made the Licensed Products outside the
Territory only for use, sale and importation in or for the Territory. Further,
in connection with the Depomed Products, Santarus and Depomed agree to waive and
hereby waive, for themselves and their Affiliates, any and all regulatory
exclusivities (including, without limitation, pediatric exclusivity) vis-à-vis
the Licensed Products only that may prevent the approval of the Licensed
Products in the Territory under the Lupin ANDA on or after the License Effective
Date, as may be accelerated pursuant to the terms herein. At Lupin’s request,
Santarus and Depomed shall confirm to the FDA (in a form acceptable to all the
Parties) the licenses and waivers granted by Santarus and Depomed hereunder, and
shall do so within *** Lupin’s request.

Section 3.2.Covenant Not To Sue. With respect to the Licensed Products, and
effective on the Effective Date (subject to Lupin’s compliance with this
Agreement, including Section 3.3), Depomed, Santarus and their Affiliates
covenant not to sue Lupin and its/or their Affiliates, Related Parties, and
their manufacturers, importers, suppliers, distributors, marketing partners and
customers, or support or encourage any Third Party to sue, for infringement of
any Depomed Patents, or any United States or foreign patent application or any
other issued United States or foreign patent owned, licensed or controlled by
Depomed, Santarus or their Affiliates now or in the future purporting to cover
the Licensed Products, based on Lupin’s and/or any Affiliate’s making, using,
importing, selling, or offering for sale in or for the Territory, or making or
having made outside the Territory only for importation, use, sale or offering
for sale into or for the Territory, the Licensed Products (“Covenant Not To
Sue”). Depomed, Santarus and their Affiliates will impose the foregoing Covenant
Not To Sue on any Third Party to whom Depomed, Santarus or their Affiliates may
assign, exclusively license, or otherwise transfer any of the Depomed Patents or
any other United States or foreign patents purporting to cover the

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 5 -



--------------------------------------------------------------------------------

Licensed Products. Depomed, Santarus and their Affiliates further covenant that
for any patent owned, licensed or controlled by Depomed, Santarus or their
Affiliates listed in the future in the Orange Book for the Depomed Products, the
foregoing Covenant Not To Sue shall hereby be treated to also be in the form of
a non-exclusive license limited to the Licensed Products, for the sole purpose
of permitting Lupin and its Affiliates to file a “Paragraph IV Certification”
against such patents under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or
replaced). Lupin shall have the right to maintain its existing “Paragraph IV
Certification” under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced)
against the Depomed Patents and as to any other patent listed in the FDA’s
Orange Book in connection with the Depomed Products. Lupin also shall have the
right to file a new Paragraph IV Certification against any patents listed in the
future in the FDA’s Orange Book for the Depomed Products and still be covered by
the Covenant Not To Sue provided for in this Section 3.2.

Section 3.3. Restrictions Prior to License Effective Date. Except as permitted
by this Section 3.3, Lupin and their Affiliates and Related Parties shall not
make, have made, import into, distribute, offer to sell, or sell in the
Territory any Licensed Products prior to the License Effective Date. Lupin
agrees that any breach by either or both of them, or their Affiliates and/or
Related Parties, of this Section 3.3 shall cause irreparable harm to Depomed and
Santarus, and Lupin and their Affiliates, and their Related Parties consent
irrevocably and unconditionally to specific performance, or immediate entry of a
temporary restraining order, preliminary injunction, and permanent injunction,
to enforce this Section 3.3. Notwithstanding anything to the contrary, Lupin,
their Affiliates and their Related Parties consent irrevocably and
unconditionally to personal jurisdiction and venue in the United States District
Court for the Northern District of California for the purpose of enforcing this
provision. Notwithstanding the foregoing, Lupin shall have the right and license
under this Agreement to engage in the following activities:

(a) ***; and

(b) ***.

Section 3.4. Impact of Granting Certain Licenses To Third Parties. In the event
that Depomed or Santarus or any of their Affiliates enters into an agreement
with any Third Party or an Affiliate granting such party a license, sublicense,
covenant or other agreement or authorization, as applicable, to Market in the
Territory a Generic Equivalent of the Depomed Products prior to *** after ***
then the License Effective Date in this Agreement shall automatically be amended
to be the date that is *** prior to the date such Third Party or Affiliate is
permitted to Market such Generic Equivalent of the Depomed Products in the
Territory under the license, sublicense, covenant or other agreement or
authorization from Depomed, Santarus and/or their Affiliates. For avoidance of
doubt, Depomed, Santarus and their Affiliates shall not enter into any agreement
with any Third Party or Affiliate granting such party a license, sublicense,
covenant or other agreement or authorization, as applicable, to Market in the
Territory a Generic Equivalent of the Depomed Products any earlier than ***
after the License Effective Date (as such License Effective Date may be
accelerated pursuant to this Agreement). Depomed and Santarus shall provide
Lupin with reasonable advance notice of any Third Party or Affiliate permitted a
Marketing date that is earlier than *** after *** and in no event less than ***
prior to such Third Party or Affiliate permitted Marketing date.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 6 -



--------------------------------------------------------------------------------

Section 3.5. ***

Section 3.6. *** Notwithstanding the provisions of Sections 3.4 and 3.5, Depomed
and Santarus shall have the right to: ***

Section 3.7. Impact Of Final Court Decision. In the event of a Final Court
Decision in a proceeding involving a Third Party proposing to market a Generic
Equivalent prior to the License Effective Date of invalidity and/or
unenforceability and/or non-infringement of each of the unexpired claims of the
Depomed Patents asserted and adjudicated in such proceeding, then the License
Effective Date shall automatically be accelerated and amended to the date of
such Final Court Decision.

Section 3.8. No Interference But No Consent for FDA Approval. Depomed and
Santarus shall not, and shall not cause any Affiliate or Third Party to:
(a) initiate any activity (including but not limited to the filing of any
citizen petitions or litigation against the FDA) to interfere with or obstruct
Lupin’s efforts to (i) obtain FDA approval of the Lupin ANDA, or (ii) launch
Lupin’s ANDA Products as of the date and under the terms provided by this
Agreement; and/or (b) unless required by law, (i) delist or cancel the Depomed
Products or NDA No. 21-748 with the FDA, (ii) delist or remove any Depomed
Patents, or the Depomed Products or NDA 21-748, from the FDA’s Orange Book,
(iii) seek or otherwise undertake any action with the FDA to withdraw the
Depomed Products from the market, or (iv) delete, remove, designate as
“obsolete” or cancel any National Drug Code(s) or any other relevant code(s) for
the Depomed Products from the applicable National Drug Data File maintained by
First Databank (or any successor or equivalent organization), or from any other
pricing database. Neither this Agreement nor this Section shall be interpreted
as Depomed’s or Santarus’ consent to approval from the FDA or any other
applicable regulatory authority for Lupin to market a product containing
metformin in the Territory. As Lupin may reasonably request, Depomed and
Santarus will submit, or will cause their Affiliates to submit, appropriate and
reasonable documentation to the FDA evidencing this Agreement. Notwithstanding
the above, this Section does not preclude Depomed, Santarus and/or their
Affiliates from taking any action necessary or commencing a Proceeding to secure
or maintain their statutory rights under 21 U.S.C. §355a.

Section 3.9. Limited Use of Agreement Outside Territory. Depomed, Santarus and
Lupin agree that neither will use this Agreement or the Consent Injunction and
Dismissal Order outside of the Territory for any purpose except to enforce the
Agreement.

Section 3.10. Effect of Third Party Launch After Trial Court Decision. If, prior
to the License Effective Date, any Third Party launches any Generic Equivalent
after a trial court enters a final judgment holding that each of the unexpired
asserted and adjudicated claims of the Depomed Patents is invalid or
unenforceable or not infringed (a “Third Party At-Risk Launch”), Lupin has the
option of launching Lupin’s ANDA Products at that time (“Lupin At-Risk Launch”)
only under the following conditions:

(a)Lupin agrees that during such Lupin At-Risk Launch, if Depomed and/or
Santarus obtains a court order from any court requiring, or if Depomed and/or
Santarus and any Third Party enter into an agreement that requires, the
cessation of sales of the Generic Equivalent that is the subject of the Third
Party At-Risk Launch, Lupin will cease further shipping and At-

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 7 -



--------------------------------------------------------------------------------

Risk sales of Lupin’s ANDA Products and any other infringing activities until
the occurrence of the License Effective Date (including any acceleration of the
License Effective Date under the terms of this Agreement) or until the
occurrence of another Third-Party At-Risk Launch.

(b) Notwithstanding Section 2.1 above, in the event of a Final Court Decision as
to the foregoing Third Party launching the Generic Equivalent that any claims of
the Depomed Patents asserted in the Third Party proceeding are not invalid and
not unenforceable and that such claims are infringed, ***, and Lupin reserves
all rights to contest and defend against, and to assert any and all defenses to,
such a claim except that Lupin may not contest and may not raise as a defense
the invalidity or unenforceability of any asserted Depomed Patent claim that
such Final Court Decision affirms as valid and/or enforceable.

Section 3.11. Effect of Third Party Launch Before Trial Court Decision. If,
prior to the License Effective Date, any Third Party launches any Generic
Equivalent prior to a trial court entering a final judgment holding that each of
the unexpired asserted and adjudicated claims of the Depomed Patents is invalid
or unenforceable or not infringed (a “Third Party True At-Risk Launch”), Lupin
has the option of launching Lupin’s ANDA Products (“Lupin True At-Risk Launch”)
only under the following conditions:

(a) Lupin may commence Lupin True At-Risk Launch no earlier than *** after the
Third Party True At-Risk Launch, and only after providing Depomed and Santarus
written notice *** before any intended True At-Risk Launch.

(b) Lupin agrees that during any such Lupin True At-Risk Launch, if (i) Depomed
obtains a court order from any court requiring, or Depomed and/or Santarus and
any Third Party enter into an agreement that requires, the cessation of sales of
the Generic Equivalent that is the subject of the Third Party True At-Risk
Launch or (ii) the Third Party ceases sales of the Generic Equivalent that is
the subject of the Third Party True At-Risk Launch, by agreement or otherwise,
before the expiration of the *** period in Section 3.11(a), Lupin will cease any
shipping and True At-Risk sales of Lupin’s ANDA Products and any other
infringing activity until the occurrence of the License Effective Date
(including any acceleration of the License Effective Date under the terms of
this Agreement), or until the occurrence of another Third-Party True At-Risk
Launch. For the avoidance of doubt, this paragraph does not terminate Lupin’s
right to invoke the provisions of Sections 3.7 and/or 3.10 if they become
applicable before the License Effective Date.

(c) Notwithstanding Section 2.1 above, in the event there is a Final Court
Decision with the Third Party launching the Generic Equivalent under this
Section 3.11 that any claims of the Depomed Patents asserted in the Third Party
proceeding are not invalid and not unenforceable and that such claims are
infringed, *** and before any reliance by Lupin on the provisions of Sections
3.7 and/or 3.10, and Lupin reserves all rights to contest and defend against,
and to assert any and all defenses to, such a claim except that Lupin may not
contest and may not raise as a defense the invalidity or unenforceability of any
asserted Depomed Patent claim that such Final Court Decision affirms as valid
and/or enforceable.

Section 3.12. Reservation of Rights. All rights not expressly granted to Lupin
hereunder are expressly reserved to Depomed and Santarus, and neither Depomed
nor Santarus has any

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 8 -



--------------------------------------------------------------------------------

obligation to make available any intellectual property rights or to take any
other actions other than as expressly set forth herein. Except as expressly
provided herein, nothing in this Agreement shall be construed as granting Lupin
or their Affiliates, subsidiaries or Related Parties any rights: (a) with
respect to any Licensed Products outside the Territory; (b) with respect to any
product other than Licensed Products; or (c) to make, have made, use, offer to
sell, sell, import, or otherwise dispose of any generic version of any Depomed
Products covered by Depomed Patents at any time prior to the License Effective
Date.

Section 3.13. ***

(a) *** During each calendar quarter, commencing on the Effective Date and
terminating on the date that is three (3) months prior to the License Effective
Date, ***

(b) *** During each calendar year (and prorated for any partial calendar years),
commencing on the Effective Date and terminating on the date that is three
(3) months prior to the License Effective Date, ***

(c) Reporting. Commencing on the Effective Date and terminating on the date that
is three (3) months prior to the License Effective Date (the “Reporting
Period”), Santarus or Depomed shall provide Lupin with the following periodic
reports: (i) within *** following the end of each calendar quarter during the
Reporting Period, a report of the ***; and (ii) within *** following the end of
each calendar year during the Reporting Period, a report of the ***.

(d) *** In the event that Santarus and/or Depomed: (i) fail to perform the
aggregate *** obligations set forth in Section 3.13(a) during any calendar
quarter during the Reporting Period; or (ii) fail to perform the aggregate ***
obligations set forth in Section 3.13(b) during any calendar year period during
the Reporting Period (each, a “Failure Event”), then Lupin shall provide each of
Depomed and Santarus with written notice specifying the alleged Failure Event
(the “Lupin Notice”). Santarus and/or Depomed shall have an opportunity to
dispute the facts underlying the alleged Failure Event (or provide evidence of a
cure, as described below) by providing written notice to Lupin within ***
following the date of the Lupin Notice (the “Response Notice”). In the event
that Santarus and/or Depomed does not provide a Response Notice, the License
Effective Date shall be accelerated to the date that is *** following the date
of the Lupin Notice. In the event that Santarus and/or Depomed does provide a
Response Notice, then, notwithstanding the provisions of Section 6.2, Lupin may
commence arbitration proceedings in accordance with Section 3.13(e) to determine
whether a Failure Event has occurred by delivering a written notice to Depomed
and Santarus within *** after delivery of such Response Notice. If a Failure
Event is determined to have occurred pursuant to Section 3.13(e) below or by
agreement among the Parties, the License Effective Date will be accelerated to
the date of such determination. Notwithstanding the foregoing, in the event
Santarus and/or Depomed decide ***, Santarus and/or Depomed shall notify Lupin
of such decision within *** thereof ***, and the License Effective Date will be
accelerated to the date of such ***. Also notwithstanding the foregoing, a
Failure Event shall not be deemed to have occurred in the event that Santarus
and/or Depomed specifies its intent to cure the alleged breach in the Response
Notice and provides written evidence to Lupin that the applicable ***
obligations were reinitiated at the rates required by Sections 3.13(a) and
3.13(b) as of the date of the Response Notice.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 9 -



--------------------------------------------------------------------------------

(e) Failure Event Arbitration Proceedings. Any dispute regarding whether a
Failure Event has occurred pursuant to Section 3.13(d) shall be resolved by
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then
pertaining (available at http://www.adr.org), except where those rules conflict
with this provision, in which case this provision controls. Any court with
jurisdiction shall enforce this clause and enter judgment on any final
determination. The AAA shall select the arbitrator within *** from commencement
of the arbitration from the AAA’s National Roster of Arbitrators pursuant to
agreement or through selection procedures administered. Within *** of initiation
of arbitration, the Parties shall reach agreement upon and thereafter follow
procedures, including without limitation limits on discovery, assuring that the
arbitration will be concluded and the final determination rendered within no
more than *** from selection of the arbitrator or, failing agreement, procedures
meeting such time limits will be designed by the AAA and adhered to by the
Parties. The arbitration shall be held in San Francisco, California and the
arbitrator shall apply the substantive law of California, except that the
Federal Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision. Prior to appointment of the arbitrator or thereafter if
he is unavailable, emergency relief is available from any court to avoid
irreparable harm.

(f) ***

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.1. Mutual Representations. Each Party hereby represents and warrants
to the other Party as of the Effective Date as follows:

(a) Due Authorization. Such Party is an entity duly organized and in good
standing as of the Effective Date, and the execution, delivery and performance
of this Agreement by such Party have been duly authorized by all necessary
action on the part of such Party.

(b) Due Execution. This Agreement has been duly executed and delivered by such
Party and, with due authorization, execution and delivery by the other Party,
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

(c) No Conflict. Such Party’s execution, delivery and performance of this
Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the charter or by-laws (or similar organizational documents) of the
Party; (ii) conflict with or violate any law or governmental order applicable to
the Party or any of its assets, properties or businesses; or (iii) conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which it is a party.

Section 4.2.Depomed and Santarus Representations and Warranties. Depomed and
Santarus represent and warrant to Lupin that, as of the Effective Date, Depomed
and Santarus:

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 10 -



--------------------------------------------------------------------------------

(i) have the right to grant to Lupin the licenses granted hereunder with respect
to the Depomed Patents; (ii) have the right to grant the Covenant Not To Sue;
and (iii) have the right to settle the Litigation under and pursuant to the
terms in this Agreement. Depomed and Santarus further warrant, represent and
agree that, if Depomed, Santarus or their Affiliates enter into any agreement,
license, sublicense, settlement, covenant, waiver or other authorization of any
kind with any Third Party or an Affiliate involving a Generic Equivalent Product
or Authorized Generic (“Third Party Agreement”), and such Third Party Agreement
contains any more favorable terms regarding ***, then the applicable terms in
the Agreement shall be automatically amended to provide such more favorable
terms to Lupin, as amended to conform to any additional rights granted to Lupin
under, without limitation, Sections 3.4 and 3.5 hereof. Depomed and Santarus
shall inform Lupin within ten (10) days of any amendment to the applicable terms
in the Agreement, as applicable.

Section 4.3. Lupin Representations and Warranties. Lupin represents and warrants
to Depomed that, as of the Effective Date: (i) Lupin or its Affiliates own all
right, title and interest in, to and under the Lupin ANDA, and Lupin and its
Affiliates have not granted or assigned to any Third Party, directly or
indirectly, any rights under or to the Lupin ANDA or Lupin’s ANDA Products;
(ii) Lupin and its Affiliates will not transfer ownership, in whole or in part,
of said Lupin ANDA, except to an Affiliate of Lupin or to a successor to all or
substantially all of the business to which this Agreement pertains (i.e.,
Lupin’s ANDA and Lupin’s ANDA Products), until the expiration of the license
granted herein; and (iii) Lupin has the right to settle the Litigation under and
pursuant to the terms in this Agreement. Lupin holds, and shall use all
reasonable efforts to maintain, the first-filer 180-day exclusivity with regard
to the Lupin ANDA and the Lupin ANDA Products.

Section 4.4. Lupin’s Covenant Not to Sue Depomed Products. With respect to
Depomed Products, Lupin covenants not to sue Depomed and/or Santarus and their
respective Affiliates, Related Parties, and their importers, suppliers,
distributors, and customers, or support or encourage any Third Party to sue, for
infringement of any patent owned, licensed, or controlled by Lupin, their
Affiliates, and their Related Parties.

Section 4.5. Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF APPLICABLE LAW, AND EACH PARTY HEREBY EXPRESSLY
DISCLAIMS SUCH WARRANTIES.

ARTICLE 5

INDEMNIFICATION

Section 5.1.Depomed and Santarus Indemnification. Depomed and Santarus shall
indemnify and hold harmless Lupin, their Affiliates, and their Related Parties
(“Lupin Indemnitees”) from and against any liabilities, damages, costs, or
expenses, including reasonable attorneys’ fees and expert fees, incurred by any
Lupin Indemnitee that arise from any claims, actions, demands, suits, or other
cause of action by a Third Party arising out of or related to any breach of
Depomed’s or Santarus’ representations, warranties and covenants set forth in
this Agreement.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 11 -



--------------------------------------------------------------------------------

Section 5.2. Lupin Indemnification. Lupin shall indemnify and hold harmless each
of Depomed and Santarus, and their respective Affiliates and Related Parties
(“Depomed/Santarus Indemnitees”) from and against any liabilities, damages,
costs, or expenses, including reasonable attorneys’ fees and expert fees,
incurred by any Depomed/Santarus Indemnitee that arise from any claims, actions,
demands, suits or other cause of action by a Third Party arising out of or
related to any breach of Lupin’s, as applicable, representations, warranties and
covenants set forth in this Agreement.

Section 5.3. Indemnification Procedures. The obligations to indemnify, defend,
and hold harmless set forth in Section 5.1 and Section 5.2 shall be contingent
upon the Party seeking indemnification (the “Indemnitee”): (i) notifying the
indemnifying Party of a claim, demand or suit within fifteen (15) calendar days
of receipt thereof; provided, however, that the Indemnitee’s failure or delay in
providing such notice shall not relieve the indemnifying Party of its
indemnification obligation except to the extent the indemnifying Party is
prejudiced thereby; (ii) allowing the indemnifying Party and/or its insurers the
right to assume direction and control of the defense of any such claim, demand
or suit; (iii) cooperating with the indemnifying Party and/or its insurers in
the defense of such claim, demand or suit at the indemnifying Party’s expense;
and (iv) agreeing not to settle or compromise any claim, demand or suit without
prior written authorization of and a release from the indemnifying Party. The
Indemnitee shall have the right to participate in the defense of any such claim,
demand or suit referred to in this Article utilizing attorneys of its choice, at
its own expense, provided, however, that the indemnifying Party shall have full
authority and control to handle any such claim, demand or suit.

ARTICLE 6

MISCELLANEOUS

Section 6.1. Assignment. None of the Parties hereto may assign any of its rights
or obligations under this Agreement, except to an Affiliate or successor to all
or substantially all of the business of the Party to which this Agreement
pertains (i.e., Santarus’ New Drug Application NDA No. 021748 and the Depomed
Products or Lupin’s ANDA and Lupin’s ANDA Products, as the case may be), without
the prior written consent of the other Parties. Any Party may assign this
Agreement without the prior written consent of the other Parties to an Affiliate
or in connection with a merger, reorganization, change of control or sale of all
or substantially all of the applicable business of such Party, in each case, on
written notice to the other Parties, provided that the successor Person agrees
in writing to adhere to all of the terms and conditions of this Agreement. Any
purported assignment in violation of the foregoing shall be null and void and of
no force or effect. No assignment of this Agreement will relieve the assigning
Party from any of its obligations hereunder. In the event of a permitted
assignment, this Agreement shall be binding upon and inure solely to the benefit
of the Parties and their respective successors and permitted assigns.

Section 6.2. Dispute Resolution. Except for Failure Event Arbitration
Proceedings under Sections 3.13(d) and (e), any dispute, controversy or claim
arising out of or relating to this Agreement (a “Dispute”) shall be attempted to
be settled by the Parties, in good faith, by submitting each such Dispute to the
Chief Executive Officers of each Party by written notice from one Party to the
other Parties specifying the terms of such Dispute in reasonable detail. Within
ten (10) calendar days of receipt of such notice, the Chief Executive Officers
of each

 

- 12 -



--------------------------------------------------------------------------------

Party involved in the Dispute or a member of management designated by the
respective Chief Executive Officer, shall meet in person (at a mutually agreed
upon time and location) or by telephone for the purpose of resolving such
Dispute. They will discuss the problems and/or negotiate for a period of up to
twenty (20) calendar days in an effort to resolve the Dispute or negotiate an
acceptable interpretation or revision of the applicable portion of this
Agreement mutually agreeable to all Parties, without the necessity of formal
procedures relating thereto. If the problem is not resolved within the period
set forth above, each Party shall be free to pursue all available remedies, at
law or in equity, consistent with the terms of this Agreement. Notwithstanding
the foregoing, any Party may apply to a court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other equitable relief,
where such relief is necessary to protect its interests.

Section 6.3. Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its conflict of laws principles. The Parties hereby consent to the
exclusive jurisdiction of the federal courts located in the State of California,
and expressly waive any objections or defenses based on lack of personal
jurisdiction or venue in connection with any dispute arising out of or relating
to this Agreement.

Section 6.4. Bankruptcy. All rights and licenses granted under or pursuant to
any Section of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Bankruptcy Code”),
licenses of “intellectual property” as defined under the Bankruptcy Code. The
Parties shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Code.

Section 6.5. Confidentiality. Depomed, Santarus, Lupin, their Affiliates and
Related Parties shall not use or disclose to Third Parties any information
received from any other Party or otherwise developed or obtained by any Party in
the performance of activities under this Agreement without first obtaining the
written consent of the disclosing Party, except as may be otherwise provided in,
or required in order for a Party to exercise its rights or fulfill its
obligations under, this Agreement. This confidentiality obligation shall not
apply to information that: (i) is or becomes a matter of public knowledge (other
than by breach of this Agreement by the receiving Party); (ii) is required by
law, regulation or order of a court or administrative agency of competent
jurisdiction, to be disclosed; (iii) the receiving Party can establish was
already known to it or was in its possession at the time of disclosure; (iv) the
receiving Party can establish was independently developed by Persons in its
employ who had no contact with and were not aware of the content of the
confidential information; (v) is disclosed to the receiving Party by a Third
Party having no obligation of confidentiality to the disclosing Party with
respect to such information; or (vi) is necessary for Lupin to disclose to the
FDA in order to secure and/or maintain approval of the Lupin ANDA and Lupin’s
ANDA Products. The Parties shall take reasonable measures to assure that no
unauthorized use or disclosure is made by others to whom access to such
information is granted.

Section 6.6. Publicity. Except as consistent with a press release mutually
agreed by all the Parties prior to the execution and delivery of this Agreement,
no public announcement or other disclosure to Third Parties concerning the
existence of or terms of this Agreement shall be made, either directly or
indirectly, by any Party without first obtaining the written approval of

 

- 13 -



--------------------------------------------------------------------------------

each member of the other Parties to this Agreement and agreement upon the
nature, text and timing of such announcement or disclosure; provided, however,
any Party shall have the right to make any such public announcement or other
disclosure required by law after such Party has provided to the other Parties a
copy of such announcement or disclosure and an opportunity to comment thereon.
Each Party agrees that it shall cooperate fully with the others with respect to
all disclosures regarding this Agreement to the Securities and Exchange
Commission (“SEC”) and any other governmental or regulatory agencies, including
requests for confidential treatment of proprietary information of any member of
the Parties included in any such disclosure. None of the Parties shall be
required to provide to any other Party any advance notice of any public
announcements or other disclosures related to periodic, routine financial
reporting unless such announcement or other disclosure will include non-routine
information relating to the Licensed Products and this Agreement. The Parties
are aware that each of Depomed and Santarus are obligated to generally describe
the terms of this Agreement and to file a redacted version of this Agreement
with its periodic reports pursuant to applicable regulations of the SEC, and
each of Depomed and Santarus agrees to seek confidential treatment of the terms
of the Agreement to the extent permitted under applicable laws and to provide
Lupin with a reasonable opportunity to review and comment on the confidential
treatment request prior to submission to the SEC.

Section 6.7. Cooperation. Subject to confidentiality restrictions that may be
reasonably requested, the Parties shall use their respective commercially
reasonable efforts to:

(a) Make all required filings with all governmental authorities and obtain all
necessary approvals in connection with this Agreement to the extent required
under applicable laws. Subject to confidentiality restrictions that may be
reasonably requested and to the extent permissible by law, the Parties shall
coordinate and exchange all filings and documents submitted to all government
authorities regarding this Agreement;

(b) Cooperate with each other in any review, investigation, inquiry or
proceeding regarding the Agreement by any government authority. Subject to such
confidentiality restrictions as may be reasonably requested and to the extent
permissible by law, the Parties will render reasonable assistance as the others
may request in connection with this Agreement and coordinate and cooperate with
one another in exchanging information, permitting reasonable access to each
Party’s and their Affiliates documents, officials, and data in connection with
any such review, investigation, inquiry or proceeding by any governmental
authority;

(c) Promptly inform the others of any material communication made to, or
received by a Party from any governmental authority regarding this Agreement;

(d) Without limiting any other provision of this Agreement, take all actions and
do all things reasonably necessary or proper (at its own cost and expense),
including under applicable law to make effective and further the intent and
purposes of the transactions contemplated by this Agreement, including executing
any further instruments reasonably requested by any other Party, and to resist
and to contest any proposals or efforts to materially alter the terms of the
Agreement so as to permit the Parties to fulfill their obligations under and to
obtain the full benefits contemplated by the Agreement; and

 

- 14 -



--------------------------------------------------------------------------------

(e) The Parties agree that the entering into of this Agreement and the
performance of their respective obligations hereunder shall be in compliance
with all applicable federal, state and local laws, rules, guidelines and
regulations.

Section 6.8. Government Proceedings.

(a) Upon execution of this Agreement, the Parties shall promptly inform the
District Court that an agreement settling the Litigation has been executed and
request that proceedings be stayed to permit the review provided for in this
Section prior to termination of the Litigation.

(b) By no later than the *** following the Execution Date, the Parties shall
each file or cause to be filed with the U.S. Federal Trade Commission, Bureau of
Competition (“FTC”) and the Antitrust Division of the U.S. Department of Justice
(“DOJ”) this Agreement and any notifications to be filed pursuant to Title XI of
the Medicare Prescription Drug Improvement and Modernization Act (Subtitle B —
Federal Trade Commission Review) and any other applicable law, and shall request
confidential treatment of any such submissions under all applicable law, rules
and regulations.

(c) The Parties shall use all commercially reasonable efforts to coordinate the
foregoing filings and any responses thereto, to make such filings promptly and
in good faith and to respond promptly and in good faith to any requests for
additional information made by either of such agencies, and to coordinate any
necessary or desirable joint presentations. Each Party reserves the right to
communicate with the FTC or DOJ regarding such filings as it believes
appropriate. Each Party shall keep the other Parties informed of such
communications and shall not disclose any confidential information of the other
Parties without such other Parties’ consent, which will not be unreasonably
withheld or delayed.

(d) If, within the *** period after the Parties have submitted this Agreement to
the FTC and DOJ (the “FTC Review Period”), the FTC (or its staff) or the DOJ
raises an objection or expresses a concern as to the provisions of this
Agreement and if the FTC (or its staff) or DOJ indicates that the objections or
concerns are likely to result in an investigation or a judicial or
administrative proceeding against any of the Parties in relation to this
Agreement that will continue beyond the FTC Review Period (a “Negative
Response”), unless the Parties agree otherwise following review of the Negative
Response, the Parties shall use their commercially reasonable efforts to
overcome such Negative Response within the FTC Review Period (or such extended
period as the Parties may agree), including using their commercially reasonable
efforts to promptly meet in good faith to modify this Agreement and resubmit it
for approval pursuant to subsection 6.8(b) above (a “Resubmission”); provided,
however, that the License Effective Date shall not be subject to modification,
and in no event shall any Party be required to agree to any modification of this
Agreement that materially affects the economic value of the transactions
contemplated hereby.

(e) The effective date of this Agreement (the “Effective Date”) shall be the
earlier of the date of expiration of the FTC Review Period in which no Negative
Response was received or the date of the expiration, if applicable, of an
additional FTC Review Period following a Resubmission with regard to which no
Negative Response was received. In no event will Lupin launch the Lupin ANDA
Products prior to completion of the review provided for in this Section 6.8.

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 15 -



--------------------------------------------------------------------------------

Section 6.9. Notices. All notices required or permitted under this Agreement
must be in writing and must be given by addressing the notice to the address for
the recipient set forth below or at such other address as the recipient may
specify in writing under this procedure. Notices will be deemed to have been
given (a): three (3) business days after deposit in the mail with proper postage
for first class registered or certified mail prepaid, return receipt requested;
or (b) one (1) business day after sending by nationally recognized overnight
delivery service.

 

If to Depomed:   If to Lupin:  

Depomed, Inc.

Attention: Legal Department

1360 O’Brien Drive

Menlo Park, CA 94025

Facsimile: (650) 462-9993

 

Lupin Limited

Attention: Managing Director

B/4 Laxmi Towers

Bandra Kurla Complex

Bandra (E)

Mumbai 400 051

India

 

Lupin Pharmaceuticals, Inc.

Attention: Vinita Gupta, Chief Executive Officer

Harborplace Tower

111 South Calvert Street 21st floor

Baltimore, MD 21202

 

With a copy (which shall not

constitute notice hereunder) to:

 

William Gaede

McDermott, Will & Emery LLP

275 Middlefield Rd., Suite 100

Menlo Park, CA 94025

Facsimile: (650) 815-7401

 

With a copy (which shall not constitute notice hereunder) to:

 

William A. Rakoczy

Rakoczy Molino Mazzochi Siwik LLP

6 West Hubbard Street, Suite 500

Chicago, Illinois, 60654

Facsimile: (312) 222-6321

 

If to Santarus:

 

Santarus, Inc.

Attention: Chief Executive Officer

3721 Valley Centre Dr., Suite 400

San Diego, CA 92130

Facsimile: (858) 314-5701

   

 

- 16 -



--------------------------------------------------------------------------------

With a copy (which shall not

constitute notice hereunder) to:

Santarus, Inc.

Attention:    Legal Department

3721 Valley Centre Dr., Suite 400

San Diego, CA 92130

Facsimile: (858) 314-5702

Section 6.10. Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by authorized representatives of each of
Depomed, Santarus and Lupin.

Section 6.11. No Waiver. The failure of any Party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such Party
thereafter to enforce such provisions.

Section 6.12. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.

Section 6.13. Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.

Section 6.14. Counterparts. This Agreement may be executed in one or more
counterparts, and by the respective Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.

Section 6.15. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and no oral or
written statement that is not expressly set forth in this Agreement may be used
to interpret or vary the meaning of the terms and conditions hereof. This
Agreement supersedes any prior or contemporaneous agreements and understandings,
whether written or oral, between the Parties with respect to the subject matter
hereof.

Section 6.16. Third Party Beneficiaries. Except as expressly provided herein,
nothing in this Agreement, either express or implied, is intended to or shall
confer upon any Third Party any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

Section 6.17. Scope of Agreement. The mutual releases and licenses set forth in
this Agreement shall be limited to the Lupin ANDA and Lupin’s ANDA Products, and
shall be without prejudice to, shall have no preclusive effect as to, and shall
not be admissible in any proceedings pertaining to any future or different
product(s) or ANDA(s).

 

- 17 -



--------------------------------------------------------------------------------

Section 6.18. Force Majeure. In the event of any failure or delay in the
performance by a Party of any provision of this Agreement due to acts beyond the
reasonable control of such Party (such as, for example, fire, explosion, strike
or other difficulty with workmen, shortage of transportation equipment, supply
disruption, accident, act of God, declared or undeclared wars, acts of
terrorism), then such Party shall have such additional time to perform as shall
be reasonably necessary under the circumstances. In the event of such failure or
delay, the affected Party will use its diligent efforts, consistent with sound
business judgment and to the extent permitted by law, to correct such failure or
delay as expeditiously as possible. In the event that a Party is unable to
perform by a reason described in this Section 6.18, its obligation to perform
under the affected provision of this Agreement shall be suspended during such
time of nonperformance.

Section 6.19. Right to Seek Injunctive Relief. Notwithstanding anything in this
Agreement to the contrary, a Party may seek a temporary restraining order or a
preliminary injunction from any court of competent jurisdiction in order to
prevent immediate and irreparable injury, loss, or damage on a provisional
basis, pending the decision of the arbitrator(s) on the ultimate merits of any
dispute, controversy, or claim.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first written above.

 

DEPOMED, INC.     LUPIN PHARMACEUTICALS, INC. By:  

/s/ James A. Schoeneck

    By:  

/s/ Vinita Gupta

Name:   James A. Schoeneck     Name:   Vinita Gupta Title:   President and CEO  
  Title:   CEO SANTARUS, INC.     LUPIN LIMITED By:  

/s/ Gerald T. Proehl

    By:  

/s/ Nilesh Gupta

Name:   Gerald T. Proehl     Name:   Nilesh Gupta Title:   President and CEO    
Title:   Group President

 

- 19 -



--------------------------------------------------------------------------------

EXHIBIT A

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

DEPOMED, INC.,                                              Plaintiff,    
                             v.     LUPIN PHARMACEUTICALS, INC.,       Civil
Action No. C 09-5587 PJH                                            Defendants.
 

CONSENT INJUNCTION AND DISMISSAL ORDER

This action for alleged patent infringement (the “Litigation”) has been brought
by Plaintiff Depomed, Inc. (“Depomed”) against Defendants Lupin Pharmaceuticals,
Inc. and Lupin Limited (collectively, “Lupin”) for alleged infringement of
United States Patent Nos. 6,635,280, 6,340,475, and 6,488,962 (collectively the
“Depomed Patents”). Depomed’s commencement of the Litigation was based on its
receipt of notice from Lupin Limited that Lupin Limited had filed Abbreviated
New Drug Application (“ANDA”) No. 91-664 with the United States Food and Drug
Administration containing a certification pursuant to 21 U.S.C. §
355(j)(2)(A)(vii)(IV) directed to the Depomed Patents and seeking approval to
market 500 mg and 1000 mg metformin tablets as a generic version of Glumetza®.

Depomed and Lupin have agreed to enter into a good faith final settlement
agreement (the “Settlement and License Agreement”) regarding this Litigation on
the expectation and belief that this would eliminate the substantial litigation
costs that would otherwise be incurred by both Depomed and Lupin during the
Litigation, while also serving the public interest by saving

 

- 1 -



--------------------------------------------------------------------------------

judicial resources and avoiding the risks to each of the parties associated with
infringement. The Settlement and License Agreement will afford Depomed and Lupin
the procompetitive opportunity to more productively use money and other
resources that would have been spent in the continued prosecution and defense of
this Litigation, to the benefit of the parties and consumers alike, such as by
investing more money in pharmaceutical research and development.

Each of Depomed and Lupin acknowledge there is significant risk to each of them
associated with the continued prosecution of this Litigation and have consented
to entry of this order through a final settlement as reflected herein. The
Court, upon the consent and request of Depomed and Lupin, hereby issues the
following Order.

Depomed and Lupin now consent to this Consent Injunction and Dismissal Order and

IT IS HEREBY ORDERED that:

1. Subject matter jurisdiction, personal jurisdiction, and venue are all proper
in this Court.

2. In this Litigation, Depomed has charged Lupin with infringement of the
Depomed Patents in connection with Lupin Limited’s submission of ANDA No. 91-664
directed to generic tablets containing 500 mg or 1000 mg of metformin per tablet
to the U.S. Food and Drug Administration (“FDA”).

3. In response to Depomed’s charges of patent infringement, Lupin has alleged
certain defenses and counterclaims, including that the Depomed Patents are
invalid or not infringed. The Court has not adjudicated Depomed’s charges of
patent infringement or Lupin’s defenses and counterclaims.

4. Lupin has agreed that each of the defenses and counterclaims set forth in its
Answer, Affirmative Defenses and Counterclaims, including the allegations and
averments contained therein, should be dismissed, without prejudice.

 

- 2 -



--------------------------------------------------------------------------------

5. Lupin, their officers, agents, servants, employees and attorneys, and those
persons in active concert or participation with them who receive actual notice
of this Order by personal service or otherwise, are hereby enjoined from
manufacturing, using, offering to sell or selling within the United States and
its territories and possessions, including the Commonwealth of Puerto Rico (the
“Territory”), or importing into the Territory, any generic tablet product
containing 500 mg or 1000 mg of metformin per tablet that is the subject of ANDA
No. 91-664 until:

(a) February 1, 2016; or

(b) at such earlier date as may be permitted by the Settlement and License
Agreement that the Parties have entered into.

6. Depomed and Lupin each expressly waives any right to appeal or otherwise move
for relief from this Consent Injunction and Dismissal Order.

7. All claims and defenses as between Depomed and Lupin are hereby dismissed
without prejudice.

8. This Court retains jurisdiction over Depomed and Lupin for purposes of
enforcing this Consent Injunction and Dismissal Order.

9. The Clerk of the Court is directed to enter this Consent Injunction and
Dismissal Order forthwith.

IT IS SO STIPULATED:

 

- 3 -



--------------------------------------------------------------------------------

 

 

 

Attorneys for Plaintiff

Depomed

 

Attorneys for Defendants

Lupin

Of Counsel:   Of Counsel: SO ORDERED:   This         day of
                    , 2012    

 

  HONORABLE PHYLLIS J. HAMILTON   UNITED STATES DISTRICT JUDGE

 

- 4 -